

112 HR 5917 IH: Gun Records Restoration and Preservation Act
U.S. House of Representatives
2020-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5917IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2020Ms. Lee of California (for herself, Ms. Moore, Mr. Deutch, Mr. Gallego, Mr. Clay, Ms. Pressley, Mr. Ryan, Ms. Norton, Mr. Rush, Mr. Grijalva, Mr. Connolly, Mr. Blumenauer, Ms. Garcia of Texas, Mr. Levin of Michigan, Mrs. Murphy of Florida, Mr. Raskin, Mr. Danny K. Davis of Illinois, Mr. Engel, Mr. Carson of Indiana, Mr. Sablan, Mr. García of Illinois, Ms. Sherrill, Mrs. Kirkpatrick, Ms. Adams, Mr. Meeks, Mr. Scott of Virginia, Ms. Schakowsky, and Ms. Shalala) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo repeal certain impediments to the administration of the firearms laws.1.Short titleThis Act may be cited as the Gun Records Restoration and Preservation Act.2.FindingsThe Congress finds as follows:(1)The Tiahrt Amendments severely limit the authority of the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) to disclose crime gun trace data to the public.(2)The Tiahrt Amendments prevent the collection of valuable information, and the establishment of effective policies to prevent illegal guns from being used in crimes.(3)The Tiahrt Amendments impede enforcement of the gun laws by requiring most background check records to be destroyed within 24 hours, and by barring the Government from requiring annual inventory audits by owners of gun shops.(4)A 2012 study by researchers at Johns Hopkins Bloomberg School of Public Health found that the Tiahrt Amendments dramatically increased gun sales to criminals.(5)A 2016 study from the University of Pittsburgh Graduate School of Public Health found that in 2008, 79 percent of all guns recovered by police from crime scenes belonged to someone other than the perpetrator—30 percent had been stolen.(6)A gun is stolen in the United States every 2 minutes.(7)Every year, nearly 115,000 Americans are shot.(8)In 2016, 38,658 Americans were killed with a gun.(9)In 2016, 289,223 firearms were recovered and traced in the United States, of which 211,384 were traced to a final retail purchaser.(10)Having effective policies to prevent illegal gun trafficking makes our families and communities safer.(11)Repealing the Tiahrt Amendments would support law enforcement efforts and give the public vital information needed to craft the most effective policies against illegal guns.3.Repeal of certain limitations on the use of database information of the Bureau of Alcohol, Tobacco, Firearms and Explosives(a)The matter under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title I of division B of the Consolidated and Further Continuing Appropriations Act, 2012 (18 U.S.C. 923 note; Public Law 112–55; 125 Stat. 609–610) is amended by striking the 6th proviso.(b)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated Appropriations Act, 2010 (18 U.S.C. 923 note; Public Law 111–117; 123 Stat. 3128–3129) is amended by striking beginning in fiscal year 2010 and thereafter and inserting in fiscal year 2010.(c)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Omnibus Appropriations Act, 2009 (18 U.S.C. 923 note; Public Law 111–8; 123 Stat. 574–576) is amended by striking beginning in fiscal year 2009 and thereafter and inserting in fiscal year 2009.(d)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated Appropriations Act, 2008 (18 U.S.C. 923 note; Public Law 110–161; 121 Stat. 1903–1904) is amended by striking beginning in fiscal year 2008 and thereafter and inserting in fiscal year 2008.(e)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title I of the Science, State, Justice, Commerce, and Related Agencies Appropriations Act, 2006 (18 U.S.C. 923 note; Public Law 109–108; 119 Stat. 2295–2296) is amended by striking with respect to any fiscal year.(f)The 6th proviso under the heading in title I of division B of the Consolidated Appropriations Act, 2005 (18 U.S.C. 923 note; Public Law 108–447; 118 Stat. 2859–2860) is amended by striking with respect to any fiscal year.4.Repeal of limitations on imposition of requirement that firearms dealers conduct physical check of firearms inventory(a)The 5th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated and Further Continuing Appropriations Act, 2013 (18 U.S.C. 923 note; Public Law 113–6; 127 Stat. 248) is amended by striking and any fiscal year thereafter.(b)The matter under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title I of division B of the Consolidated and Further Continuing Appropriations Act, 2012 (18 U.S.C. 923 note; Public Law 112–55; 125 Stat. 609–610) is amended by striking the 7th proviso.(c)The matter under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of Division B of the Consolidated Appropriations Act of 2010 (18 U.S.C. 923 note; Public Law 111–117; 123 Stat. 3128) is amended by striking or any other Act in the 7th proviso.(d)The matter under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of Division B of the Omnibus Appropriations Act of 2009 (18 U.S.C. 923 note; Public Law 111–8; 123 Stat. 574) is amended by striking or any other Act in the 7th proviso.(e)The matter under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of Division B of the Consolidated Appropriations Act of 2008 (18 U.S.C. 923 note; Public Law 110–161; 121 Stat. 1903) is amended by striking or any other Act in the 7th proviso.(f)The matter under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title I of the Science, State, Justice, Commerce And Related Agencies Appropriations Act of 2006 (18 U.S.C. 923 note; Public Law 109–108; 119 Stat. 2295) is amended by striking or any other Act in the 7th proviso.(g)The matter under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title I of Division B of the Consolidated and Further Continuing Appropriations Act, 2005 (18 U.S.C. 923 note; Public Law 108–447; 118 Stat. 2859–2860) is amended by striking or any other Act in the 7th proviso.(h)The matter under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title I of Division B of the Consolidated and Further Continuing Appropriations Act, 2004 (18 U.S.C. 923 note; Public Law 108–199; 1185 Stat. 53) is amended by striking or any other Act in the 7th proviso.5.Repeal of requirement to destroy instant criminal background check records within 24 hoursSection 511 of the Consolidated and Further Continuing Appropriations Act, 2012 (18 U.S.C. 922 note; Public Law 112–55; 125 Stat. 632) is amended—(1)by striking for— and all that follows through (1); and(2)by striking the semicolon and all that follows and inserting a period.